Citation Nr: 1617055	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-13 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left foot disability, claimed as secondary to service-connected residuals of a right foot gunshot wound.

2.  Entitlement to a rating in excess of 20 percent prior to June 28, 2013, and in excess of 20 percent since December 1, 2013, for residuals of a comminuted gunshot wound to the right foot with retained foreign body and fracture of the 2nd metatarsal mid shaft, without artery involvement (right foot gunshot wound residuals).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Currently, jurisdiction is with the RO in San Diego, California.

The September 2009 rating decision denied service connection for a left foot disability.  See November 2009 Notice of Disagreement; March 2010 Statement of the Case (SOC); April 2010 Substantive Appeal (VA Form 9); March 2012 Supplemental SOC (SSOC).  See also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal).

In the December 2010 rating decision, the RO denied a rating in excess of 20 percent rating for right foot gunshot wound residuals.  See January 2011 Notice of Disagreement; April 2012 Statement of the Case (SOC); June 2012 Substantive Appeal (VA Form 9).  See also 38 C.F.R. §§ 20.200, 20.201, 20.302.

This appeal was previously before the Board in August 2014, at which time it was remanded for the RO to schedule the Veteran for a hearing before a Veterans Law Judge (VLJ) at the RO (Travel Board hearing).  A Travel Board hearing was conducted in September 2015 before the undersigned; a transcript of that hearing is of record.  

In a May 2015 rating decision, the Los Angeles RO assigned the service-connected right foot gunshot wound residuals a temporary total rating under 38 C.F.R. § 4.30 (2015) from June 28, 2013, to November 30, 2013, based on a need for convalescence following right foot surgery.  Accordingly, the increased rating claim currently on appeal has been recharacterized as reflected on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to a rating in excess of 20 percent prior to June 28, 2013, and in excess of 20 percent since December 1, 2013, for the right foot gunshot wound residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran indicated on the record at his September 18, 2015 hearing that he would like to withdraw his appeal regarding entitlement to service connection for a left foot disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for entitlement to service connection for a left foot disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b)(3).  Additionally, withdrawal may be made by the appellant on the record at a hearing.  38 C.F.R. § 20.204(b)(1).  The Veteran withdrew the appeal of his claim of entitlement to service connection for a left foot disability on the record at the September 2015 Board hearing.  38 C.F.R. § 20.204(b)(1).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for a left foot disability is dismissed.


REMAND

While the Board sincerely regrets the delay, further development of the Veteran's increased rating claim is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

The Veteran has asserted that his right foot gunshot wound residuals have undergone a significant increase in severity since his last VA examination.  See September 2015 Board Hearing Transcript (testifying that his right foot has worsened considerably and reporting having undergone several foot surgeries since 2012).  He was most recently afforded a VA examination of his right foot in October 2010.  See also February 2012 VA Examination Report (evaluating only the left foot).  Given that nearly six years have passed since the 2010 examination, and considering his and his representative's request for reexamination at the September 2015 Board hearing, the Board finds that a new examination is required to fully and fairly evaluate the Veteran's service-connected right foot pathology.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Additionally, the Veteran reported receiving extensive orthopedic and surgical treatment for his right foot at the Loma Linda VA Healthcare System during the entire appellate period, so since he filed his increased rating claim in April 2010.  See September 2015 Board Hearing Transcript; September 2015 Statement in Support of Claim (VA Form 21-4138) (reporting foot surgeries in June and September 2013).  The Board notes that approximately 500 pages of medical records concerning the Veteran's September 2013 right foot surgery have been associated with the Virtual VA electronic file; however, aside from those records, the most recent VA treatment records are dated in April 2011.  Moreover, although the April 2012 SOC cites treatment records from the Loma Linda VA Medical Center (VAMC) dated through April 2012, complete records from the Loma Linda VAMC do not appear to have been associated with the claims file.  

Thus, as the case is being remanded, the RO/AMC should also obtain any outstanding VA treatment records concerning the Veteran's right foot, to include all surgical records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding VA treatment records, including specifically all outstanding treatment records from the Loma Linda VA Healthcare System, and any additional VA treatment records dated since April 2011, to include any surgical records concerning his right foot.

2.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination(s) (i.e.,  orthopedic, muscle, scars, and/or neurologic) to assist in determining the nature and current severity of his service-connected residuals of a comminuted gunshot wound to the right foot with retained foreign body and fracture of the 2nd metatarsal mid shaft, without artery involvement.  

The entire claims file and a copy of this must be made available to the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.


The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, electromyography (EMG) tests, nerve conduction velocity (NCV) studies, and range of motion studies in degrees using a goniometer.  All pertinent symptomatology and all clinical findings should be reported in detail.  Appropriate DBQs should be filled out for this purpose, if possible.

After the above testing and evaluation is completed, the examiner(s) should specifically indicate whether the overall level of disability resulting from the Veteran's right foot gunshot wound residuals is moderate, moderately severe, severe, or resulting in loss of use of the right foot.  See 38 C.F.R. § 4.71a, DC 5284.

The examiner(s) must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional limitations found.  

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal. If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


